     0:19-cv-02589-SAL-PJG         Date Filed 04/27/20      Entry Number 55        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

Anthony L. Mann,                                 )          C/A No. 0:19-2589-SAL-PJG
                                                 )
                              Plaintiff,         )
                                                 )
v.                                               )    ORDER GRANTING DEFENDANTS’
                                                 )     MOTION TO DEPOSE PLAINTIFF
SCDC; Sgt. Moore; Capt. McCullough; Lt.          )   ANTHONY MANN VIA TELEPHONIC
Gregg; Sgt. Green; Sgt. Name unknown at          )               MEANS
present; Capt. Rogers,                           )
                                                 )
                              Defendants.        )
                                                 )

        This matter comes before me upon Defendants’ Motion to Take Plaintiff Anthony Mann’s

Deposition, pursuant to Rule 30(a)(2)(B) of the Federal Rules of Civil Procedure, requesting an

Order granting Defendants’ Motion to Depose Anthony L. Mann, #242498, in the above-

referenced case. The Defendants specifically move pursuant to Rule 30(b)(4) of the Federal Rules

of Civil Procedure, requesting an Order to take Plaintiff’s deposition via telephonic means at

Lieber Correctional Institution of the South Carolina Department of Corrections or the institution

where the inmate is housed within the South Carolina Department of Corrections.

        IT IS HEREBY ORDERED, ADJUDGED, and DECREED, that Defendants be granted

leave to take the deposition of Anthony L. Mann, #242498, via telephonic means, within forty-

five (45) days of this Order being granted, at Lieber Correctional Institution of the South Carolina

Department of Corrections or the institution where the inmate is housed within the South Carolina

Department of Corrections.

        IT IS SO ORDERED.


                                              __________________________________________
April 27, 2020                                Paige J. Gossett
Columbia, South Carolina                      UNITED STATES MAGISTRATE JUDGE
